33 F.3d 59
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Luis Fernando AISPURO-AISPURO, Defendant-Appellant.
No. 92-30386.
United States Court of Appeals, Ninth Circuit.
Submitted Nov. 4, 1993.*Decided Aug. 16, 1994.

Before:  REINHARDT, BRUNETTI, and FERNANDEZ, Circuit Judges.


1
MEMORANDUM**


2
Appellant Luis Fernando Aispuro-Aispuro appeals the district court's refusal to depart downward from the appropriate Sentencing Guidelines range.  This discretionary refusal to depart downward is unreviewable.   United States v. Morales, 898 F.2d 99, 101-03 (9th Cir.1990).


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Circuit Rule 36-3